Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims 1-12:  The primary reason for the allowance of the claims is the inclusion of the limitation “wherein the end portion buried region disposed below the interlayer dielectric film is shorter than the end portion buried region disposed below the contact opening in a first direction in parallel with the upper surface of the semiconductor substrate”, in all of the claims in combination with the remaining features of independent claim 1.
Onozawa et al. (US 2015/0364613) teach a semiconductor substrate (Fig. 19, paragraph 0126) in which a drift region (Fig. 19, element 1) having a first conductive type is disposed, wherein semiconductor apparatus comprises: an anode region (Fig. 19, element 2) having a second conductive type which is disposed between an upper surface of the semiconductor substrate and the drift region; a cathode region (Fig. 19, element 4) having the first conductive type which is disposed between a lower surface of the semiconductor substrate and the drift region and has a higher doping concentration than the drift region; a buried region (Fig. 19, element 26) having the second conductive type which is disposed above the cathode region; an interlayer dielectric film (Fig. 19, element 9) which is arranged above the upper surface of the 
However, Onozawa et al. do not teach or render obvious the above-quoted features recited in independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on the Statement of Reasons for Allowance."
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHED AHMED whose telephone number is (571)272-3477.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
							/SHAHED AHMED/
Primary Examiner, Art Unit 2813